DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "at least one conductive portion” in second line of claim 20.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends on claim 19, it was unclear if they are the same "at least one conductive portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yu (US 20120206556).

determining whether an electronic device is gripped by using a grip sensor circuit (Yu Fig. 2 Item 170) based on the obtained first signal (Yu paragraph 0033); and 
controlling (Yu Fig. 2 Item 160) the at least one first antenna module in response to the grip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lee (US 20200365969).
In regards to claim 20, Yu discloses a method as described above. Yu further discloses identifying a grip pattern (Yu Abstract) on the electronic device based on the first signal. Yu fails to teach obtaining a second signal based on at least one conductive portion included in at least one second antenna module; and controlling the at least one first antenna module and the at least one second antenna module based on the identified grip pattern. However, Lee discloses obtaining a second signal based on at least one conductive portion (Lee Fig. 3 Item 380) included in at least one second antenna module (Lee Fig. 2 Item 210, 220, 230 or 240); and controlling (Lee Fig. 5A, 5B paragraph 0093) the at least one first antenna module and the at least one second antenna module based on the identified grip pattern (Lee Fig. 9 Item 940, 950). It would have been obvious to one of ordinary skill in the art before the .
Allowable Subject Matter
Claims 1-18 are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641